                          Case 5:19-cv-00834-J Document 46 Filed 02/03/20 Page 1 of 2
                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        PRO-DRIVE OUTBOARDS, LLC                               )
                                                               )
                                                               )
                                                               )
                                     Plaintiff(s),             )
                                                               )
          v.                                                   )        Case No. 5:19-cv-00834-J
                                                               )
        CRUZANI, INC., formerly known as US
                                                               )
        HIGHLAND, INC., and JOHN R.
                                                               )
        FITZPATRICK
                                                               )
                                     Defendant(s)              )

                                             ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
          Plaintiff                 , Pro-Drive Outboards, LLC                                                .
          (Plaintiff/Defendant)                       (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                            s/ Phillip L. Free, Jr.                      02/03/2020
                                            Signature                                              Date

                                             Phillip L. Free, Jr.
                                            Print Name

                                             PHILLIP FREE LAW, PLLC
Criminal Cases Only:                        Firm

       Retained or USA                       1300 E. 9TH ST., SUITE 8
                                            Address
       CJA Appointment
                                             Edmond, OK 73034
                                            City                              State                Zip Code
       Federal Public Defender
                                             (405) 446-8860
       Pro Bono                             Telephone

                                             phil.free@okcIPLaw.com
       CJA Training Panel
                                            Internet E-mail Address




    REVISED 05/14/18
            Case 5:19-cv-00834-J Document 46 Filed 02/03/20 Page 2 of 2



                                        Certificate of Service
         ✔ I hereby certify that on February 3, 2020
        ____                                                      , I electronically transmitted the attached

document to the Clerk of Court using the Electronic Case Filing System for filing. Based on the records

currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing to those

registered participants of the ECF System.




          ✔
        _____ I hereby certify that on February 3, 2020           , I filed the attached document with the

Clerk of the Court and served the attached document by email

on the following, who are not registered participants of the ECF System:

Jeffrey W. Steidley
Tx. State Bar No. 19126300
3701 Kirby Drive, Suite 1170
Houston, Texas 77098
Telephone: (713) 523-9595
Facsimile: (713) 523-9578
Jeff@texlaw.us




                                                          Phillip L. Free, Jr.
                                                       V
                                                       s/ Attorney Name
